Citation Nr: 1525056	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-35 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  A July 2010 Board decision denied entitlement to service connection for tinnitus. 

2.  Evidence received since the July 2010 Board decision relates to unestablished facts necessary to substantiate the claim, and places the evidence for and against service connection in equipoise.


CONCLUSIONS OF LAW

1.  The July 2010 Board decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received since the July 2010 Board decision, and the Veteran's claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for tinnitus was denied in a July 2010 BVA decision; the Veteran did not appeal.  In November 2011, the Veteran filed a request to reopen his previously denied claim.  In a November 2012 decision, the RO determined that the Veteran had not submitted new and material evidence.  The Veteran appealed.  

The Board denied the appellant's prior claim because it the competent and credible evidence did not establish that the Veteran's tinnitus had onset in service or was caused by or related to the Veteran's active military service.  

Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran alleges that tinnitus is a result of noise exposure during service, including during combat while serving in Vietnam as a cannoneer.  He asserts that he has experienced persistent symptoms of tinnitus since service.

In support of his claim, the Veteran has submitted recent statements describing his in-service noise exposure and testifying that he believes his tinnitus had onset in service, but did not become bothersome until approximately 1995.  The Board finds that these statements are new and material, in that they did not previously exist, and explain why the rationale the VA examiner and Board relied upon previously may be incorrect.  As this evidence raises the possibility of substantiating the claim, it is reopened.

His discharge examination in August 1967 does not document a complaint of tinnitus, and his ears were clinically evaluated as normal at that time.  His STRs do not document any complaints or treatment for tinnitus.  An August 2005 VA examiner opined that the Veteran's tinnitus was not related to service, as the Veteran noted onset in 1995.  

As mentioned above, the Veteran has now made clear he has had symptoms of tinnitus since active duty service, although it did not bother him until much more recently.  Lay evidence, such as this statement, may be competent concerning the nature and cause of a disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Tinnitus is a subjective condition, and is generally diagnosed based on whether the patient claims to have it, and legally, can be identified through lay observation alone.  Charles, supra.  Therefore, the Veteran is competent to attest to having these symptoms since that time.  The Board also finds these statements credible, as there is no suggestion that he has not had tinnitus since service.  The "negative" evidence of record is based on an absence of evidence and a misunderstanding as to what the Veteran has alleged.  The statement of the August 2005 examiner does not foreclose the possibility that his symptoms started in service; rather, it shows that the Veteran is unable to conjure an exact time frame forty years after the fact, which is insufficient to render his lay testimony not credible.  

Accordingly, as the evidence is in relative equipoise, with a negative medical nexus opinion but with competent and credible lay statements showing persistent symptoms since service, this claim is granted.


ORDER

The claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


